Heffernan, J.
Claimant, Hyman Goldstein, a clothing worker at the Bond Clothing Company in Bochester was totally unem*484ployed between December 24, 1942, and January 3, 1943, inclusive. His regular reporting day at the local office was on Monday. He failed to report on January 4,1943, to claim credit for the previous week of statutory unemployment. He returned to work on January 4,1§43. Claimant stated that he appeared at the local office on January 9,1943, but that he did not remain to report because of the great number of people ahead of him. He did appear on J anuary 11,1943, at which time he was refused credit for the week of unemployment because of his failure to appear on J anuary 4th or to give written notice within six days as required by the regulations of the Industrial Commissioner.
Claimant requested a hearing from the initial determination and the referee sustained the decision. The Unemployment Insurance Appeal Board reversed the referee and the Acting Industrial Commissioner has appealed from that determination.
Subdivision 3 of section 503 of the Unemployment Insurance Law (Labor Law, art. 18) provides in substance that no employee shall be entitled to benefits unless suffering from total unemployment and unless he has registered as totally unemployed and reported for work or otherwise given notice of the continuance of his unemployment. Subdivision 2 of section 510 provides that one claiming benefits shall make a report in accordance with the regulations established by the Commissioner.
Pursuant to section 8 of article IV of the State Constitution and section 518 of the Labor Law the Industrial Commissioner filed in the Department of State a regulation known as UI18-41 which provides as follows:
11 Section 1. Each claimant shall report and certify to his unemployment, at specified days and hours established for him by the field office of the Division of Placement and Unemployment Insurance during the course of each week following the termination of a statutory week in which he suffered more than three days of total unemployment and did not earn more than $24 and at such other times as such office may direct.
*******
“ Section 4. If a claimant fails to report as required following the statutory week in which he suffered more than three days of total unemployment, such days shall not be registered as days of total unemployment, unless he
“ (a) notifies the field office in which the claim is on file, in writing or in person, within six days following the date on which he failed to report, stating the dates of such days of total unemployment, and
*485“ (b) satisfies the Commissioner that he had good cause for not having reported on the date appointed for this purpose, and
“ (c) follows up a notification made in writing by a personal report within six months.”
The only question before us is whether the board had power to excuse claimant’s failure to comply with the reporting requirements contained in the regulations and in the statute.
When claimant appeared at the local office on January 11, 1943, he gave the following excuse in writing for his failure to report on January 4th or to make the report in writing: “ I came to the unemployment insurance office on Saturday, January 9, 1943, to sign for the time off from December 25, 1942, through January 3, 1943. I came a quarter of ten and went away because the line was too long. I had other business to attend to.”
The Commissioner is charged with the administration of the law. He has issued regulations under the authority of the statute for its administration. It is not the function of the appeal board to administer the law. Its duty is to pass upon questions of law and fact. No claim is made that.the rule established by the Commissioner is arbitrary, unreasonable or capricious. Neither can it be urged that claimant had a good excuse for not reporting. His written statement which I have quoted brands that excuse as frivolous. Certainly he had opportunity to notify the local office in writing even though he had no time to make a personal report. However, the question as to whether claimant had a meritorious excuse for not reporting is not before us. He never applied to the Commissioner to ■excuse his default. The question whether or not the default was excusable was not before the referee, was not before the appeal board and is not before us. I have no quarrel with the statement that, if the Commissioner promulgated an unreasonable regulation or if he arbitrarily, unreasonably or capriciously rejected a meritorious excuse for not reporting, his determination would be reviewable before the tribunals created by the.Labor Law and also by the courts. No such question is before us in this case because no application was made by claimant to the Commissioner to relieve him from failure to report.
Some question has arisen as to the authority of the Commissioner to excuse a default. Certainly the power to make the regulation carries with it power to reheve from noncompliance therewith.
*486The decision of the Unemployment Insurance Appeal Board should be reversed on the law and the decision of the referee affirmed, without costs.